                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

CHRISTOPHER WILSON,

                Plaintiff.

v.                                                        Civil Action No. 19-CV-0020-FL

WILLOWHEART LLC,
EDWARD MCDONALD, individually, and
SEAN PROVENCHER,

                Defendants.

                                           ORDER

         This matter comes before the Court on Defendants’ Unopposed Motion for Leave to File

Amended Motion to Dismiss. Plaintiff does not oppose this motion. Therefore, for good cause

shown,

         IT IS HEREBY ORDERED that Defendants’ motion is GRANTED. Defendants have

fourteen days from the date of entry of this Order to file an amended motion to dismiss and

memorandum in support. Additionally, Defendants’ Motion to Dismiss (Dkt. No. 11) is DENIED

AS MOOT.



        March 22, 2019
Dated: _________________                           By:________________________________
                                                      UNITED STATES DISTRICT JUDGE




FPDOCS 35175181.1
